CREATIVE RESOURCE                 )
MANAGEMENT, INC.,                 )
                                  )
      Plaintiff/Appellant,        )      Appeal No.
                                  )      01-A-01-9808-CH-00016
v.                                )
                                  )
                                            FILED
                                         Davidson Chancery
BARRY SOSKIN, et al,              )      No. 96-4024-III
                                           November 25, 1998
                                  )
      Defendants/Appellees.       )        Cecil W. Crowson
                                          Appellate Court Clerk


                  COURT OF APPEALS OF TENNESSEE


     APPEAL FROM THE DAVIDSON COUNTY CHANCERY COURT
                      AT NASHVILLE, TENNESSEE


       THE HONORABLE ELLEN HOBBS LYLE, CHANCELLOR



WINSTON S. EVANS
PHILLIP BYRON JONES
Evans, Jones & Reynolds
1810 First Union Tower
150 Fourth Avenue, North
Nashville, Tennessee 37219
      ATTORNEYS FOR PLAINTIFF/APPELLANT


THOR Y. URNESS
JULIE C. MURPHY
Boult, Cummings, Conners & Berry
414 Union Street, Suite 1600
P. O. Box 198062
Nashville, Tennessee 37219
      ATTORNEYS FOR DEFENDANTS/APPELLEES




                      REVERSED AND REMANDED




                                        WILLIAM B. CAIN, JUDGE
                               OPINION

       Creative Resource Management, Inc. appeals a summary judgment granted
in the trial court to the individual defendant, Barry Soskin.


       The defendant, Nashville Pro Hockey, LLC, was a Limited Liability
Company under the laws of Tennessee, with personal liability of officers,
members, and other agents limited by Tennessee Code Annotated section 48-
217-101.


       Creative Resource Management, Inc. was a corporation under the laws of
South Carolina qualified to do business in Tennessee.


       Barry Soskin was president of Nashville Pro Hockey, LLC which owned
the Nashville Nighthawks, a minor league professional hockey team.


       On September 4, 1996, Nashville Pro Hockey, LLC contracted with
Creative Resource Management, Inc. whereby CRM, for fees and other
considerations set forth in the contract, provided employee leasing services to
Nashville Pro Hockey, LLC. This contract provided in section XI(f): "In the
body of the contract the pronouns 'we' and 'you' refer to 'CRM' and the 'client'
respectively."


       The contract further provided in paragraph VII(d): "By affixing my hand
and seal to this agreement, I personally guarantee any and all payments payable
as represented and outlined in this agreement including but not limited to
payrolls, taxes (state and federal), insurance premiums, and all other fees
aforementioned in paragraph VII."


       Barry Soskin signed the contract for the "client" Nashville Pro Hockey,
LLC.     Thomas H. Demoss signed the contract for Creative Resource
Management, Inc. These signatures are reproduced as follows:




                                       -2-
      Nashville Pro Hockey, LLC failed owing Creative Resource Management,
Inc. $29,626.41.


      Creative Resource Management brought suit against Nashville Pro
Hockey, LLC and certain of its officers including Barry Soskin.


      The complaint charged Soskin as a guarantor under the terms of the
agreement and thus individually liable for Nashville Pro Hockey, LLC debt for
$29,626.41.


      Both parties filed motions for summary judgment, and after hearing, the
trial court granted the motion for summary judgment of Barry Soskin, thereby
holding that his signature on the contract was in a representative capacity only
and not in his individual capacity.


      The only issue on appeal is whether or not Barry Soskin signed the
contract only in a corporate capacity and not as a guarantor.


      We conclude from the language of the instrument itself that Barry Soskin
is a guarantor and is liable on his guaranty.


      First of all, a specific provision of the contract provides that the pronouns
"we" and "you" refer specifically to "CRM" (Creative Resource Management,
Inc.) and "client" (Nashville Pro Hockey, LLC).


      The contract contains no specified meaning of the terms "my hand" and "I"
as same appear in paragraph VII(d).

                                       -3-
      Indeed, the well settled precedent in Tennessee suggests that a corporate
officer's signature preceeded by a corporation's name and followed by a
designation of the signer's corporate capacity is evidence that the signer was
acting as an agent of the corporation rather than individually. See Bill Walker
& Assoc., Inc. v. Parrish, 770 S.W.2d 764, 770 (Tenn. App. 1988); Anderson
v. Davis, 34 Tenn. App. 116, 120, 234 S.W.2d 368, 369-70 (1950). This rule,
however, must yield where the language of the contract compels a different
conclusion. Bill Walker & Assoc. v. Parrish, 770 S.W.2d 764 (Tenn. Ct. App.
1989).


      The language of the contract involved in the case at bar distinguishes this
case from the general rule. This case concerns a contract which contains
personal guarantee language in the body of the contract.


      The words "I personally guarantee any and all payments payable as
represented and outlined in this agreement . . . " as same appear in paragraph
VII(d) of the contract reflect indisputably a guarantee by someone. Soskin
insists that he signed only as a representative of the limited liability company.
CRM insists that his signature imposes personal liability upon him.


      This court has held that the very nature of a guarantee is the obligation of
a guarantor in addition to the obligation to be secured. Villines v. Parham-
Lindsey Groc. Co., 6 Tenn. App. 254 (1927).


      "A guaranty obligating only the corporation would not in any way add
security to the obligation of the corporation, because the corporation was already
fully obligated as principal." Cone Oil Co., Inc. v. Green, 669 S.W.2d 662, 664
(Tenn. Ct. App. 1983).


      The Cone court concludes that " . . . a guaranty of one's own obligation is
an exercise in futility." 669 S.W.2d 662, 664 (Tenn. Ct. App. 1983).


      Cone finds strong support in other jurisdictions. In Kordick v. Merchants
National Bank & Trust Co. of Indianapolis, 496 N.E.2d 119, the Indiana Court

                                       -4-
of Appeals was called upon to determine whether or not the signature of
Nicholas Kordick as "president" bound him personally as guarantor of the debt
of his corporation "Fortune". The corporation defaulted and bankrupted and the
bank brought suit against Kordick individually on the guarantee. Relying on Roy
v. Davidson Equipment, 423 So. 2d 496 (Fl. App. 1982), the Kordick court held:
      In the case at hand, it would likewise be meaningless for Fortune to
      guarantee its own debt because it would add nothing to the existing
      obligation to Merchants. Moreover, the guaranty obligation was
      not affected by the release of the indebtedness of the borrower --
      Fortune -- an obvious paradox if Fortune were the guarantor. Thus,
      we must conclude the language of the guaranty specifically negates
      the signature as having been made in a representative capacity, and
      Kordick was personally obligated on the guaranty agreement.

496 N.E.2d 119, 124 (Ind. App. 1986).


      Other cases applying the same rule are Beradi v. Hardware Wholesalers,
Inc., 625 N.E.2d 1259 (Ind. Ct. App. 1993); Roy v. Davidson Equipment, Inc.,
423 So. 2d 496 (Fla. Dist. Ct. App. 1982); Ricker v. B-W Acceptance Corp., 349
F.2d 892 (10th Cir. 1965) and Dann v. Team Bank, 788 S.W.2d 182 (Tex. App.
1990).


      In each of the foregoing cases the guaranty agreement was considerably
more detailed than the guaranty agreement in this case but the stark fact is that
the words "I personally guarantee" are meaningless if applied to Nashville Pro
Hockey, LLC and not to Barry Soskin individually. We would simply have
another Cone "exercise in futility".


      Mr. Soskin attempts to argue that the placement of the guarantee language
is somehow deceptive in that it appears in the body of the contract as opposed to
the end of the agreement near the parties' signatures. In the case at bar we do not
find the location of the personal guaranty language inappropriate. The guaranty
language of paragraph VII(d) is not inconspicuous and hidden but rather in the
same format as all of the other provisions of the contract. One Stop Supply, Inc.
v. Ransdell, 1996 WL 187576 (Tenn. Ct. App. 1996). Parties who sign contracts
are presumed to know the contents of the documents they sign. See Beasley v.
Metropolitan Life Ins. Co., 190 Tenn. 227, 232, 229 S.W.2d 146, 148 (1950);

                                        -5-
DeFord v. National Life & Accident Ins. Co., 182 Tenn. 255, 166, 185 S.W.2d
617, 621-22 (1945).


      "The law imputes to contracting parties an intention corresponding to the
reasonable meaning of their words and acts. Sutton v. First National Bank of
Crossville, 620 S.W.2d 526, 530 (Tenn. Ct. App. 1981)." Bill Walker & Assoc.
v. Parrish, 770 S.W.2d 764, 770 (Tenn. Ct. App. 1989).


      In addition, courts must consider the entire contract when determining the
meaning of its terms. See Cocke County Bd. of Highway Comm'rs v. Newport
Utils. Bd., 690 S.W.2d 231, 237 (Tenn. 1985). We may not ignore any
contractual provisions, giving contractual terms their natural and ordinary
meaning, construing provisions harmoniously in order to give effect to all
provisions and avoiding the creation of internal conflicts. See Wilson v. Moore,
929 S.W.2d 367, 373 (Tenn. App. 1996).


      Since the words "I personally guarantee" cannot refer to Nashville Pro
Hockey, LLC and retain any meaning at all in the context of this agreement, they
must of necessity reflect the personal guarantee of Barry Soskin.


      The judgment of the trial court is reversed and summary judgment granted
to Creative Resource Management, Inc., against Defendant Barry Soskin. The
case is remanded to the trial court for further proceedings with costs assessed to
the appellant.

                                         ________________________________
                                         WILLIAM B. CAIN, JUDGE
CONCUR:


__________________________________
WILLIAM C. KOCH, JR., JUDGE


__________________________________
HENRY F. TODD, JUDGE




                                       -6-